Citation Nr: 0215971	
Decision Date: 11/07/02    Archive Date: 11/14/02

DOCKET NO.  97-29 311A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased rating for chondromalacia, left 
knee, post operative, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This case was previously before the Board and was 
remanded in December 2000.

The December 2000 remand from the Board noted that, by a 
January 1999 rating decision, the RO assigned a temporary 
total rating for the veteran's left knee under 38 C.F.R. 
§ 4.30 effective on August 28, 1998, with the prior 10 
percent evaluation restored on October 1, 1998.  The Board 
also noted that, in September 1999, the RO received 
communication from the veteran in which he disagreed with the 
January 1999 rating decision; however, this communication did 
not indicate whether the veteran was disagreeing with the 
time period of the temporary total rating or merely the 
continuation of the 10 percent rating effective from October 
1, 1998.  Accordingly, the RO was requested to furnish the 
veteran with a supplemental statement of the case which 
included consideration of whether an extension of the 
temporary total rating was warranted under 38 C.F.R. § 4.30.  
The veteran was furnished with a supplemental statement of 
the case in July 2002 which reflected consideration of this 
issue.  As noted in the December 2000 remand, the Board views 
the increased rating issue as encompassing the temporary 
total rating issue as well, and the temporary total rating 
will therefore also be addressed in the following decision. 


FINDINGS OF FACT

1.  The veteran's post operative chondromalacia of the left 
knee is not manifested by recurrent subluxation or lateral 
instability.

2.  The veteran has arthritis of the left knee confirmed by 
x-ray findings and clinical evidence of motion limited by 
pain to approximately 80 degrees.

3.  The left knee surgery performed on August 28, 1998, did 
not require post-operative convalescence after September 30, 
1998, nor were there severe post-operative residuals after 
that date. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for post operative chondromalacia of the 
left knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2001); VAOPGCPREC 
23-97 (July 1, 1997) and 9-98 (August 14, 1998); Esteban v. 
Brown, 6 Vet. App. 259 (1994).

2.  The criteria for entitlement to an extension of a 
temporary total rating based on surgical treatment 
necessitating convalescence for his left knee disability 
beyond September 30, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.30 
(2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  This 
newly enacted legislation provides, among other things, for 
notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes service medical records, VA 
medical records, VA examination reports, and private medical 
records.  As the record shows that the veteran has been 
afforded several VA examinations in connection with his 
claim, the requirements of 38 C.F.R. § 3.159(c)(4) have been 
met.  See 66 Fed. Reg. 45,631 (Aug. 29, 2001).  No additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue on appeal.  Accordingly, the Board 
finds that the available evidence is sufficient for a 
determination with respect to the issue of entitlement to an 
increased rating for post operative chondromalacia, left 
knee,.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, supplemental 
statements of the case, and remand from the Board have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, the record shows that, by an April 2002 letter as 
well as by the July 2002 supplemental statements of the case, 
the veteran was specifically advised of the provisions of the 
new VA regulations regarding the timing and scope of VA 
assistance, including the type of evidence necessary to 
substantiate his claim for an increased rating as well as the 
types of evidence VA would assist him in obtaining.  
Accordingly, there is no further duty to notify.  See 
Generally Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board therefore finds that the notice requirements of the 
new law and regulation have been met.

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92  
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Analysis

The present appeal essentially involves the veteran's claim 
that the severity of his service-connected post operative 
chondromalacia of the left knee warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, the evaluation of the same 
disability or the same manifestations of the disability under 
various diagnoses is prohibited.  38 C.F.R. § 4.14.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  
This would result in pyramiding, contrary to the provisions 
of 38 C.F.R. § 4.14.  The Court has acknowledged, however, 
that when a veteran has separate and distinct manifestations 
attributable to the same injury, he should be compensated 
under different diagnostic codes.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

The Court has also held that evaluation of a service-
connected disability involving a joint rated on limitation of 
motion requires adequate consideration of functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the Court has also held that where 
a diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).

Examination of the claims file shows that, by a March 1995 
rating decision, the RO granted service connection for a left 
knee condition and assigned a schedular rating of zero 
percent disabling under Diagnostic Code 5257.  This 
determination was based on service medical records which 
demonstrated that the veteran was treated for a left knee 
injury.  Thereafter, the veteran underwent VA examination in 
April 1995 which revealed that his left knee impairment was 
manifested by laxity, mild bony enlargement, pain, 130 
degrees of flexion and 3 degrees of extension on range of 
motion testing, and radiographic evidence of degenerative 
changes.  Accordingly, by a May 1995 rating decision, the 
schedular rating for the veteran's service connected left 
knee was increased to 10 percent disabling.  This 
determination has been confirmed and continued to the 
present.

By communication received at the RO in November 1996, the 
veteran claimed that his service connected left knee 
impairment had increased in severity, thereby warranting an 
increased rating.  Specifically, he reported that he was 
unable to kneel or stand for any period of time due to pain.  

As noted above, the veteran's service-connected post 
operative chondromalacia of the left knee has been rated by 
the RO under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5257, for impairment of the knee due to recurrent 
subluxation or lateral instability.  Under this regulatory 
provision, a rating of 10 percent is warranted where the 
disability is slight and 20 percent where such impairment is 
moderate.  Id.

After reviewing the evidence, the Board is unable to find 
that an evaluation of the veteran's left knee impairment is 
warranted under Diagnostic Code 5257.  Although the medical 
evidence of record includes a December 1997 VA consultation 
report and a July 1997 report of VA examination which include 
objective findings of some left knee laxity, there is no 
evidence of any recurrent subluxation or lateral instability.  
The June 2002 report of VA examination notes that the veteran 
reported a history of intermittent left knee swelling, giving 
way, and popping.  However, this examination report also 
includes an express finding that there is no evidence of 
subluxation or lateral instability.  Without persuasive 
evidence of recurrent subluxation or lateral in stability 
there is no basis for assigning a rating under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  

While not entirely clear, it may be that the RO initially 
rated the veteran under Code 5257 by analogy and under with 
the belief that a 10 percent rating would otherwise not be 
warranted under limitation of motion codes.  However, the 
rating has since been changed to Codes 5260 and 5261 in 
recognition of the fact that there is x-ray evidence of 
degenerative arthritis and in recognition of recent judicial 
and VA General Counsel decisions.  

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for limitation of flexion to 45 degrees, and a 20 percent 
rating is warranted when it is limited to 30 degrees.  Under 
Diagnostic Code 5261, a 10 percent rating is warranted when 
extension is limited to 10 degrees and a 20 percent rating is 
warranted when it is limited to 15 degrees.

However, even considering additional functional loss due to 
pain, weakness, incoordination or fatigue, the evidence does 
not show limitation of motion which approximates either 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees.  The most recent VA examination in 
June 2002 showed range of motion of the knees to be from -5 
degrees to 90 degrees.  The examiner also commented that, 
although the veteran complained of increased pain and walked 
with a more significant limp following exercise, he did not 
lose coordination or strength.  Similarly, on examination in 
February 2000, the veteran had zero to 80 degrees of left 
knee motion after exercise and the examiner noted that there 
was evidence of pain, fatigability and further loss of motion 
with exercise; however, there was no evidence of 
incoordination.  Based on the evidence, even when 
consideration is given to additional functional loss due to 
pain, weakness, fatigue and incoordination, the resulting 
limitation of motion does not meet the criteria for the 
assignment of a compensable under Diagnostic Codes 5260 or 
5261.

However, VA's General Counsel has held that even if the 
limitation of motion is not compensable under Codes 5260 or 
5261, a minimum compensable rating for arthritis under 
Diagnostic Code 5003 and 38 C.F.R. § 4.59 would be available.  
VAOPGCPREC 9-98; Lichtenfels v. Derwinski, 1 Vet. App. 484, 
488 (1991).  In this case, as the veteran's left knee 
arthritis has been confirmed by x-ray findings and is 
supported by some evidence of painful motion, to include the 
recent VA examination report which revealed tenderness and 
increased pain following exercise, the Board finds that the 
schedular criteria for a 10 percent rating for traumatic 
arthritis of the left knee have been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010-5003; VAOPGCPREC 9-98.  The findings are 
consistent with the veteran's history of complaints of left 
knee pain and tenderness which produce some loss of motion.  
In this case, where the limitation of motion of the left knee 
is noncompensable under the appropriate diagnostic codes, the 
Board finds that a rating of 10 percent is for application 
for the left knee (a major joint).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

However, a rating in excess of 10 percent for left knee 
arthritis manifested by painful motion is not warranted.  As 
noted above, even with consideration of painful motion, the 
evidence shows that the veteran's left knee disability is not 
limited to motion which more nearly approximates limitation 
to 30 degrees flexion or to 15 degrees extension.  The 
clinical evidence shows that, even with consideration of 
pain, the greatest limitation of motion after exercise was 
shown on examination in February 2000 when the veteran had 80 
degrees active flexion of the left knee and 0 degrees of 
extension.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261.  In this regard, the Board notes that painful motion is 
considered limited motion only from the point that pain 
actually sets in or impedes motion.  See Schafrath, 1 Vet. 
App. at 592; VAOPGCPREC 9-98. 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.

Temporary Total Rating

A temporary total disability rating will be assigned without 
regard to other provisions of the rating schedule when it is 
established by report at hospital discharge or outpatient 
release that entitlement is warranted for a period of one, 
two, or three months.  Awards are to commence on the day of 
hospital admission and continue for a period of one to three 
months from the first day of the month following hospital 
discharge or outpatient release.  See 38 C.F.R. § 4.30.

Entitlement to a temporary total convalescence rating is 
warranted if treatment of a service-connected disability 
results in:

(1) surgery necessitating at least one month of post- 
operative convalescence;

(2) surgery with severe post-operative residuals such as 
incomplete healed surgical wounds, therapeutic immobilization 
of a one major joint or more, application of a body cast, the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches (regular weight-
bearing prohibited); or,

(3) immobilization by cast, without surgery, of one major 
joint or more.  See 38 C.F.R. § 4.30(a).

Extensions of one to three months, beyond the initial three 
months, may be made under 38 C.F.R. § 4.30(a) (1), (2), or 
(3).  Extensions of one or more months up to six months 
beyond the initial six months period may be made only under 
38 C.F.R. § 4.30(a) (2) or (3) upon the approval of the 
Adjudication Officer.  See 38 C.F.R. § 4.30(b).

By rating decision in January 1999, the RO assigned a 
temporary total rating effective from August 28, 1998, based 
on arthroscopic surgical on the veteran's left knee performed 
on that date.  The RO further determined that the rating 
would be decreased to 10 percent rating (which had previously 
been in effect) effective October 1, 1998.  In a September 
1999 communication, the veteran indicated that he disagreed 
with this determination.  

In reviewing the evidence, the Board is unable to find any 
persuasive evidence that the criteria of 38 C.F.R. § 4.30 
were met beyond September 30, 1998.  The report of the August 
1998 surgery shows that there were no signs of infection or 
other complications and that the veteran was transferred home 
in a stable state.  He was sent home on crutches.  An October 
1998 hospital report documenting admission for substance 
abuse showed that port sites were clean.  There was some 
cystic swelling in the lateral aspect of the left knee and 
likely effusion.  He was to continue with ice packing and 
medication for his knee.  

Although a VA examination was scheduled for July 1999, it 
appears that the veteran failed to report.  

Based on the evidence of record, the Board is unable to find 
a basis for extending the period of the temporary total 
rating after September 30, 1998.  There is no persuasive 
evidence that the surgery required post- operative 
convalescence beyond that date.  There is also no evidence 
suggesting severe post-operative residuals.  The medical 
evidence does not show incomplete healed surgical wounds.  
While the veteran was issued a brace, there is no evidence 
that there was therapeutic immobilization of the left knee or 
that crutches were necessary beyond September 30, 1998.  

In sum, the Board finds that the preponderance of the 
evidence is against entitlement to a temporary total rating 
after September 30, 1998.  The preponderance of the evidence 
is also against entitlement to a rating in excess of 10 
percent either before August 28, 1998, or from October 1, 
1998. 


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

